Title: To Thomas Jefferson from John Davis, 28 November 1808
From: Davis, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltimore November 28, 1808.
                  
                  A friend of mine hearing that you propose to collect documents relative to the Antiquities of North America, has requested me to inform you that he empowers me to send you Colonel Byrd’s Manuscript Journal, should you wish it. The M.S. contains 260 p.p. and is very fairly written in the Colonel’s own autography: The object of his Expedition was to determine the boundary line between North Carolina and Virginia, and to effect this, he travelled with the Commissioners through Dismal Swamp.
                  Should you wish this M.S. it shall be immediately sent you; the price the owner sets on it is Thirty Dollars. 
                  I am, Sir, Your most obedient, most humble Servant,
                  
                     John Davis.
                  
               